     Case 1:20-cv-00602 Document 1 Filed 12/17/20 Page 1 of 9                     PageID #: 1



                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                                MOBILE DIVISION

__________________________________________
UNITED STATES OF AMERICA,                 )
                                           )
                  Plaintiff,              )
                                           )                       Civil Action No. FY
            v.                             )
                                           )
OLIN CORPORATION and BASF                  )
CORPORATION                               )
                                           )
                  Defendants.              )
__________________________________________)

                                          COMPLAINT

       The United States of America, by authority of the Attorney General of the United States,

and at the request of the Administrator of the United States Environmental Protection Agency

(“EPA”), through the undersigned attorneys, files this Complaint and alleges as follows:

                                  NATURE OF THE ACTION

       1.      This is a civil action for injunctive relief and recovery of costs against Olin

Corporation and BASF Corporation (collectively “Defendants”) pursuant to Sections 106 and

107(a) of the Comprehensive Environmental Response, Compensation, and Liability Act, as

amended (“CERCLA”), 42 U.S.C. § 9606.

       2.      The United States seeks (a) performance of response actions by Defendants at

Operable Unit 2 (“OU-2”) of the Olin McIntosh Superfund Site (“the Site”), located in

Washington County, Alabama consistent with the National Oil and Hazardous Substances

Pollution Contingency Plan, 40 C.F.R. Part 300 (as amended) (“NCP”); (b) reimbursement of

response costs incurred by EPA and the Department of Justice related to the Site together with

any interest; and (c) a declaratory judgment of liability for response costs that will be incurred

related to OU-2 of the Site.
                                                  1
      Case 1:20-cv-00602 Document 1 Filed 12/17/20 Page 2 of 9                    PageID #: 2




                                  JURISDICTION AND VENUE

        3.       This Court has jurisdiction over the subject matter of this action and over

Defendants, pursuant to 28 U.S.C. §§ 1331 and 1345 and 42 U.S.C. §§ 9606(a), 9607(a), and

9613(b).

        4.       Venue is proper in this district pursuant to 42 U.S.C. §§ 9606(a) and 9613(b) and

28 U.S.C. § 1391(b) and (c), because the Site is located, the claims arose, and the threatened and

actual releases of hazardous substances that gave rise to these claims occurred, within this

judicial district.

                                          DEFENDANTS

        5.       Defendant Olin Corporation (“Olin”), a Virginia corporation, is a “person” within

the meaning of Section 101(21) of CERCLA, 42 U.S.C. § 9601(21). Olin is the current “owner”

and “operator” of the Site and was the “owner” and “operator” of the Site at the time of disposal

of hazardous substances as those terms are defined in Sections 101(20) and 107(a)(1) and (2) of

CERCLA, 42 U.S.C. §§ 9601(20) and 9607(a)(1) and (2).

        6.       Defendant BASF Corporation (“BASF”), a Delaware corporation, is a “person”

within the meaning of Section 101(21) of CERCLA, 42 U.S.C. § 9601(21). BASF is the current

“owner” and “operator” of the Ciba-Geigy Plant as those terms are defined in Sections 101(20)

and 107(a)(1) of CERCLA, 42 U.S.C. §§ 9601(20) and 9607(a)(1).

                                   GENERAL ALLEGATIONS

        7.       The Site is located at 1638 Industrial Road in McIntosh, Washington County,

Alabama.

        8.       EPA organized the Site into two operable units. Operable Unit 1 consists of the

active production facility, Solid Waste Management Units, and the upland area of the Olin

                                                   2
     Case 1:20-cv-00602 Document 1 Filed 12/17/20 Page 3 of 9                   PageID #: 3



property. OU-2 consists of the Olin Basin located east of the main Olin plant area and adjacent to

the Tombigbee River, a floodplain and a wastewater ditch leading to the Basin.

        9.     OU-2 consists of approximately 220 acres of open ponded water and seasonally

flooded wetland. Under base water flow (non-flooded stage) conditions, the open water portion

of OU-2 consists of the 76-acre Olin Basin (the Basin), and the 4-acre Round Pond. Olin Basin

and Round Pond drain into the Tombigbee River through an inlet channel at the south end of the

Basin. OU-2 also includes a wastewater ditch (about 6,000 linear feet) that extends from the

main plant to the Basin. This ditch formerly discharged into the southwest corner of the Basin,

but currently discharges into the inlet channel to the Tombigbee River.

        10.    Olin owned and operated the Site from 1952 to the present as an active chemical

production facility.

        11.    Between 1952 and 1984, Olin discharged wastewater containing mercury and

hexachlorobenze (“HCB”) through a wastewater ditch into the Olin Basin which drains into the

Tombigbee River. Natural forces, such as flooding and wind effects, spread the mercury and

HCBs to other parts of the floodplain on the Site.

        12.    In 1984, EPA placed the Site on the National Priorities List, set forth at 40 C.F.R.

Part 300, Appendix B.

        13.    From 1952 to 1970, Geigy Chemical Corporation owned the property

immediately to the north of the Site (“the Ciba-Geigy Plant”) and operated a chemical production

plant there.

        14.    In 1952, Geigy Chemical Corporation produced dichlorodiphenyl-trichloroethane

(“DDT”) at the Ciba-Geigy Plant. Geigy’s production of DDT resulted in undesirable by-

products dichlorodiphenyldichloroethane (“DDD”) and dichlorodiphenyldichloroethylene

(“DDE”).

                                                 3
     Case 1:20-cv-00602 Document 1 Filed 12/17/20 Page 4 of 9                   PageID #: 4



       15.     In the environment, DDT degrades into DDD and DDE.

       16.     BASF currently owns and operates the Ciba-Geigy Plant.

       17.     There have been, and continue to be, releases of DDT, DDD, and DDE at the

Ciba-Geigy Plant.

       18.     Natural forces, such as flooding and wind effects, carry and have carried DDT,

DDD, and DDE from the Ciba-Geigy Plant into OU-2.

       19.     EPA conducted investigations that uncovered Mercury, HCB, DDT, DDD, and

DDE contamination in OU-2.

       20.     On April 23, 2014, EPA issued a Record of Decision (“ROD”) setting forth the

Remedial Actions to be implemented at OU-2 of the Site. The major components of the remedy

include a multi-layered cap, further sampling, institutional controls, construction monitoring,

maintenance, and long-term monitoring.

       21.     The ROD is not inconsistent with CERCLA and the National Contingency Plan,

40 C.F.R. Part 300.

       22.     Mercury, HCB, DDT, DDD, and DDE are hazardous substances within the

meaning of Section 101(14) of CERCLA, 42 U.S.C. § 9601(14).

       23.     The Site is a “facility” within the meaning of Section 101(9) of CERCLA, 42

U.S.C. § 9601(9).

       24.     The Ciba-Geigy Plant is a “facility” within the meaning of Section 101(9) of

CERCLA, 42 U.S.C. § 9601(9).

       25.     There have been and continue to be “releases” or “threatened releases” of

“hazardous substances” into the environment from the Site, within the meaning of Sections

101(8), 101(14) and, 101(22), of CERCLA, 42 U.S.C. §§ 9601(8), 9601(14) and, 9601(22).



                                                 4
     Case 1:20-cv-00602 Document 1 Filed 12/17/20 Page 5 of 9                   PageID #: 5



       26.     There have been and continue to be “releases” or “threatened releases” of

“hazardous substances” into the environment from the Ciba-Geigy Plant, within the meaning of

Sections 101(8), 101(14) and, 101(22), of CERCLA, 42 U.S.C. §§ 9601(8), 9601(14) and,

9601(22).

       27.     As a result of these releases or threatened releases of hazardous substances, the

United States has incurred and will incur costs authorized by Section 104 of CERCLA, 42

U.S.C. § 9604, as defined by Sections 101(23), (24) and (25) of CERCLA, 42 U.S.C. §§

9601(23), (24) and (25).

       28.     As stated in the ROD, EPA estimates that the Remedial Design and Remedial

Action for OU-2 of the Site will cost between $13.4 and $21.5 million to implement excluding

EPA oversight costs.

                                 FIRST CLAIM FOR RELIEF
                                     (Injunctive Relief)

       29.     Paragraphs 1 through 28 are realleged and incorporated herein by reference.

       30.     Section 106(a) of CERCLA, 42 U.S.C. § 9606(a), provides in pertinent part:

               [W]hen the President determines that there may be an imminent and substantial
               endangerment to the public health or welfare or the environment because of an
               actual or threatened release of a hazardous substance from a facility, he may require
               the Attorney General of the United States to secure such relief as may be necessary
               to abate such danger or threat . . . .

       31.     The Regional Administrator of EPA Region 4, through delegated authority, has

determined that there is or may be an imminent and substantial endangerment to the public

health or welfare or the environment because of actual or threatened releases of hazardous

substances into the environment at the Site.

       32.     Parties that are liable to the United States under Section 107 of CERCLA, 42

U.S.C. § 9607, may be ordered to abate such danger or threat. See Section 106(a) and (b)(2)(D)

of CERCLA, 42 U.S.C. § 9606(a) and (b)(2)(D).
                                                 5
     Case 1:20-cv-00602 Document 1 Filed 12/17/20 Page 6 of 9                   PageID #: 6



        33.    Defendants are jointly and severally liable to the United States under Section 107

of CERCLA, 42 U.S.C. § 9607, and for injunctive relief to abate and remedy the conditions at

the Site that may present an imminent and substantial endangerment to the public health or

welfare or the environment because of an actual or threatened release of hazardous substances at

the Site.

                               SECOND CLAIM FOR RELIEF
                              (Reimbursement of Response costs)

        34.    Paragraphs 1 through 28 are realleged and incorporated herein by reference.

        35.    Section 107(a) of CERCLA, 42 U.S.C. § 9607(a), provides in pertinent part:

               Notwithstanding any other provision or rule of law, and subject only to the defenses
               set forth in subsection (b) of this section—

               (1)    the owner and operator of a vessel or a facility

               (2)    any person who at the time of disposal of any hazardous substance owned
                      or operated any facility at which such hazardous substances were disposed
                      of, . . .

               (4)    . . . from which there is a release, or a threatened release which causes the
                      incurrence of response costs, of a hazardous substance,

                                                 *        *     *
               Shall be liable for –

               (A)      all costs of removal or remedial action incurred by the United States
                        Government . . . not inconsistent with the National Contingency Plan . . .

        36.    Pursuant to Section 107(a)(2) of CERCLA, 42 U.S.C. § 9607(a)(2), Olin is liable

as an owner and operator of a facility when disposal of hazardous substances occurred at that

facility from which there has been a release, or threatened release, which caused the incurrence

of response costs.

        37.    Pursuant to Section 107(a)(1) of CERCLA, 42 U.S.C. § 9607(a)(1), Olin is liable

as the current owner and operator of a facility from which there has been a release, or threatened

release, which caused the incurrence of response costs.
                                                 6
     Case 1:20-cv-00602 Document 1 Filed 12/17/20 Page 7 of 9                     PageID #: 7



       38.     Pursuant to Section 107(a)(1) of CERCLA, 42 U.S.C. § 9607(a)(1), BASF is

liable as the current owner and operator of a facility from which there has been a release, or

threatened release, which caused the incurrence of response costs.

       39.     Defendants are liable to the United States pursuant to Section 107(a) of CERCLA,

42 U.S.C. § 9607(a), for unrecovered response costs not inconsistent with the NCP incurred by

the United States in connection with the Site, plus any applicable interest on the response costs

incurred.

       40.     Section 113(g)(2) of CERCLA, 42 U.S.C. § 9613(g)(2), provides in pertinent part

that in any action for recovery of costs, “the court shall enter a declaratory judgment on liability

for response costs or damages that will be binding on any subsequent action or actions to recover

further response costs or damages.”

       41.     Pursuant to Section 113(g)(2) of CERCLA, 42 U.S.C. § 9613(g)(2), the United

States is entitled to a declaratory judgment that Defendant is liable to the United States under

Section 107(a) of CERCLA, 42 U.S.C. § 9607(a), for further response costs not inconsistent with

the NCP incurred by the United States in connection with the Site.

                                      PRAYER FOR RELIEF

               WHEREFORE, Plaintiff, the United States of America, respectfully requests that

this Court:

       A.      Order Defendants to abate the conditions at OU-2 of the Site that may present an

imminent and substantial endangerment to the public health or welfare or environment, pursuant

to Section 106(a) of CERCLA, 42 U.S.C. § 9606(a), by performing the remedy selected by EPA

in the ROD;

       B.      Award the United States a judgment against Defendants, pursuant to Section

107(a) of CERCLA, 42 U.S.C. § 9607(a), for all response costs not inconsistent with the NCP

                                                  7
     Case 1:20-cv-00602 Document 1 Filed 12/17/20 Page 8 of 9                  PageID #: 8



incurred by the United States in connection with OU-2 at the Site, plus any accrued interest on

the costs;

       C.      Award the United States a declaratory judgment, pursuant to Section 113(g)(2) of

CERCLA, 42 U.S.C. § 9613(g)(2), that Defendants are liable to the United States for further

response costs not inconsistent with the NCP to be incurred by the United States in connection

with OU-2 of the Site; and

       D.      Grant such other and further relief as the Court deems just and proper.



                                             Respectfully submitted,



                                             %UXFH6*HOEHU
                                             Deputy Attorney General Environment and
                                             Natural Resources Division United States
                                             Department of Justice


                                              s/ Peter Krzywicki
                                             ________________________________
                                             PETER KRZYWICKI
                                             Trial Attorney
                                             Environmental Enforcement Section
                                             Environment and Natural Resources Division
                                             U.S. Department of Justice
                                             P.O. Box 7611
                                             Washington, DC 20044-7611
                                             peter.krzywicki@usdoj.gov
                                             Phone: (202) 305-4903
                                             Facsimile: (202) 514-0097


                                             Keith A. Jones
                                             Civil Division Chief
                                             United States Attorney’s Office
                                             Southern District of Alabama
                                             63 S. Royal Street, Ste. 600
                                             Mobile, Alabama 36602
                                             Phone: (251) 415-7206


                                                8
     Case 1:20-cv-00602 Document 1 Filed 12/17/20 Page 9 of 9   PageID #: 9




OF COUNSEL:

LISA ELLIS
Attorney
U.S. EPA Region 4
61 Forsyth Street, S.W.
Atlanta, GA 30303




                                      9
                         Case 1:20-cv-00602 Document 1-1 Filed 12/17/20 Page 1 of 2                                                                         PageID #: 10
JS 44 (Rev. 08/18)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
UNITED STATES OF AMERICA                                                                                    OLIN CORPORATION and BASF CORPORATION

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Washington County
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
                                                                                                            Lisa Funderburg, Olin Corp., 3855 North Ocoee Street, NW Ste. 200,
Peter Krzywicki, Trial Attorney, U.S. Department of Justice, ENRD, EES,                                     Cleveland, TN 37312; Laurel Lockett, BASF, Carlton Fields, 4221 W.
P.O. Box 7611, Washington, D.C. 20044; Ph: 202-305-4903                                                     Boy Scout Boulevard Suite 1000, Tampa, Florida 33607-5780

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 485 Telephone Consumer
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)                 Protection Act
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))         ’ 490 Cable/Sat TV
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 850 Securities/Commodities/
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))                     Exchange
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     ’ 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 893 Environmental Matters
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 895 Freedom of Information
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party            ’ 896 Arbitration
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609               ’ 899 Administrative Procedure
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                             Act/Review or Appeal of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       ’ 462 Naturalization Application                                     ’ 950 Constitutionality of
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                                    State Statutes
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           42 U.S.C. §§ 9606 & 9607 of the Comprehensive Environmental Response, Compensation, and Liability Act
VI. CAUSE OF ACTION Brief description of cause:
                                           Civil action for injunctive relief and recovery of costs under §§ 106 & 107 of CERCLA, 42 U.S.C. §§ 9606 & 9607
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
                                                                        s/ Peter Krzywicki
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
                      Case 1:20-cv-00602 Document 1-1 Filed 12/17/20 Page 2 of 2
JS 44 Reverse (Rev. 08/18)                                                                                                 PageID #: 11

                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
